Name: Commission Regulation (EC) No 1266/97 of 1 July 1997 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horses
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  means of agricultural production;  overseas countries and territories;  trade
 Date Published: nan

 2. 7 . 97 I EN I Official Journal of the European Communities No L 174/27 COMMISSION REGULATION (EC) No 1266/97 of 1 July 1997 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horses Community and on the world market, gives rise to aid for the supply of the FODs with pure-bred breeding animals at the levels fixed in the Annex hereto; Whereas, pursuant to Regulation (EEC) No 3763/91 , the supply arrangements are applicable from 1 July; whereas the provisions of this Regulation should therefore apply immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 4 (5) thereof; Whereas, pursuant to Article 4 of Regulation (EEC) No 3763/91 , the number should be determined of pure-bred breeding bovines and horses originating in the Com ­ munity and eligible for aid with a view to encouraging the development of those sectors in the French overseas departments (FOD); Whereas the quantities of the forecast supply balance and the level of aid for those products are fixed by Commis ­ sion Regulations (EEC) No 2312/92 (3) and (EEC) No 1 148 /93 (4), as last amended by Regulation (EC) No 1330/96 (*); whereas the Annexes to those Regulations should therefore be amended; Whereas, pending a communication from the competent authorities updating the needs of the regions in question and so as not to interrupt the application of the specific supply arrangements, the balance for the period 1 July to 31 December 1997 should be adopted; Whereas application of the criteria for fixing the amount of Community aid to the current market situation in the sector in question and, in particular, to the exchange rates and prices for those products in the European part of the HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 2312/92 is hereby replaced by Annex I to this Regulation . Article 2 The Annex to Regulation (EEC) No 1148/93 is hereby replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 356, 24. 12 . 1991 , p. 1 . (2) OJ No L 267, 9 . 11 . 1995, p. 1 . 0 OJ No L 222, 7. 8 . 1992, p. 32 . (4) OJ No L 116, 12. 5 . 1993, p. 15 . (5 OJ No L 171 , 10 . 7. 1996, p. 13 . No L 174/28 EN Official Journal of the European Communities 2 . 7 . 97 ANNEX I ANNEX III PART 1 Supply to Reunion of pure-bred breeding bovines originating in the Community for the period 1 July to 31 December 1997 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 150 930 PART 2 Supply to French Guiana of pure-bred breeding bovines originating in the Community for the period 1 July to 31 December 1997 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 200 930 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period 1 July to 31 December 1997 l (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 20 930 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period 1 July to 31 December 1997 l (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 25 930 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions . 2. 7. 97 | EN I Official Journal of the European Communities No L 174/29 ANNEX II 'ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for the period 1 July to 31 December 1997 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 8 930 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for the period 1 July to 31 December 1997 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 8 930 (') Inclusion in this subheading is subject to the conditions provided for by Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 18 . 8 . 1990 , p. 55).'